IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ART ASK AGENCY,

Case No.: 19-cv-5512
Plaintiff,

Judge: Charles P. Kocoras
v.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED

ON SCHEDULE A HERETO,

Defendants.
PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff ART ASK AGENCY,
hereby dismisses with prejudice all causes of action in the complaint against the following Defendants

identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No. Defendant

5 conceited

9 Hopcup

11 Oneshopp

31 minyuchuaiy9618
55 dvfdgf

75 liushiqiangw222288888888
211 SDASFAS

215 Straw hat shoe shop

217 Tongtong bag monopoly
227 xinsheng

The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
Dated: December 6, 2019

Respectfully submitted,

By:

s/Michael A. Hierl

Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone

mhierl@hsplegal.com

Attorneys for Plaintiffs
ART ASK AGENCY
CERTIFICATE OF SERVICE

 

The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on December 6, 2019.

s/Michael A. Hierl

 
